Citation Nr: 9922188	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1946 to March 
1947 and from February 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a nervous 
condition.  This appeal came before the Board in May 1997 and 
was remanded to the RO for further evidentiary development.  
Although the Board regrets causing further delay, this matter 
must again be remanded in order to properly adjudicate the 
issue on appeal. 


REMAND

In the May 1997 remand, the Board specifically directed the 
RO to request the NPRC for assistance in locating any 
additional treatment records pertaining to the veteran, from 
Valley Forge General Hospital.  The record reflects that the 
RO contacted the NPRC, in accordance with the remand 
directives, and in September 1997 received a response from 
the NPRC, including duplicate copies of the Morning Reports 
(MRs) dated from January 1947 to March 1947.  The NPRC noted 
that "available requested records forwarded" and "SGO 
Records - N/A".  Hence, it appears that there are no other 
records available for the veteran pertaining to such 
treatment in service.  

In the May 1997 remand, the RO was also directed to request 
any information to help explain whether the following had any 
bearing on the veteran's claim of receiving psychiatric 
treatment: (a) in the Valley Forge Hospital morning reports 
of record, the meaning of "DOP 9963, TSU-SGO" and "EDCMR;" 
and (b) in  the March 1947 discharge letter, "TDN.  PCS.  
701-33 P  431-02  A  2170425  S  99-999".  The Board also 
notes that a March 1947 extract from the Valley Forge General 
Hospital showed that the veteran was honorably discharged on 
March 19, 1947, by authority of "AR 615-365 (Conv of Govt) & 
Cir No 391, WD, 1945".  

The record reflects that the RO contacted the U.S. Army 
Center of Military History.  Received in June 1997 from Dr. 
F. Martin Kaplan, of the U.S. Army Center of Military 
History, was a copy of Circular No. 391, dated 29 December 
1945, which provided for the disposition of enlisted 
personnel hospitalized in the United States.  The Circular 
provided that "[e]nlisted personnel physically fit to return 
to an appropriate duty assignment . . . and who are not 
eligible for discharge under current directives will be 
disposed of as follows: . . . [t]hose unlikely to render 
effective service upon return to duty by reason of likelihood 
of early recurrence of incapacitating symptoms as a result of 
continued military service, but who can be returned to 
civilian life without likelihood of such recurrence, will be 
transferred to the detachment of patients if not already so 
assigned, and ordered, on a duty status, to the separation 
center nearest their homes for discharge under the provisions 
of AR 615-365, and this circular."  

Also received from Dr. Kaplan was an excerpt from Volume I of 
a publication titled "Medical Department, U.S. Army, 
Neuropsychiatry in World War II", which provided that 
"[b]ecause of the lack of adequate facilities and of 
sufficient trained personnel and large treatment programs in 
many general hospitals . . . the establishment of psychiatric 
treatment centers at Mason, Bushnell, and Valley Forge 
General Hospitals" was authorized in June 1944.  Dr. Kaplan 
also indicated that "DOP, 9963 TSU-SGO and EDCMR" appeared 
to be internal patient control document numbers used by 
Valley Forge General Hospital, and that the notation 
"TDN.PCS. 701-33 P 431-02 A 2170425 S 99-99" was an 
accounting code to pay for discharge expenses.  Dr. Kaplan 
suggested that the RO obtain clarification by contacting Dr. 
Wayne Austerman, Command Historian of the U.S. Army Medical 
Department Center and School.  

Received in June 1997 from Wayne R. Austerman, Ph.D., 
AMEDDC&S Historian, was an extract from a publication titled 
"U.S. Army in World War II", which provided a list of U.S. 
Army General Hospitals in the United States during World War 
II, citing Valley Forge as a hospital which provided numerous 
specialties, including psychiatry, as of April 1945.  Dr. 
Austerman indicated that "DOP" stood for "Detachment of 
Patients", which was a standard morning report heading, 
"9963 TSU-SGO" stood for 9963 Technical Service Unit-
Surgeon General's Office, and that "9963" was the Table of 
Distribution and Allowances number-designator.  Dr. Austerman 
also indicated that "EDCMR" stood for "Effective Date 
Change(s) on Morning Report", which showed the date on which 
the losing unit dropped an individual from their morning 
report and the date on which the gaining unit added him to 
their morning report, and had nothing to do with the 
individual's medical condition or the reason for his change 
in status.  Colonel Henry L. Hammond, Pharmacy Corps, 
Retired, who ran the hospital pharmacy at Valley Forge 
General Hospital from 1947 through 1950, was cited as the 
source for this information.  Dr. Austerman further indicated 
that according to Col. Hammond and the enclosed extract, 
there was a psychiatric treatment center at Valley Forge 
General Hospital, but it was an element of the larger 
hospital.  Dr. Austerman also indicated that "presumably, 
the 9963 TSU-SGO was the tenant unit which actually staffed 
the psychiatric treatment center at the general hospital".

Received in July 1997 from the veteran was a statement, along 
with an Authorization for Release of Information, for Victory 
Memorial Hospital for treatment for an unrelated disorder 
("COPD") from September 2nd or 3rd to September 7, 1992, as 
well as a discharge summary dated from September 3, 1992 to 
September 7, 1992 showing treatment for respiratory failure 
secondary to exacerbation of chronic obstructive pulmonary 
disease.  There is no mention of any psychiatric complaints 
or diagnosis in this discharge summary.  Hence, it appears 
that the veteran did not receive treatment for any 
psychiatric condition at the Victory Memorial Hospital.  The 
RO need not take any further action in that regard.   

Also received in September 1997 was a letter signed by a 
"Julie Davis" for "BJ Walter, Chief, Health Information 
Service" of the Brooklyn VAMC.  In this letter it is noted 
that the veteran had been attending the Brooklyn VAMC 
Psychiatric Clinic since June 29, 1993.  It was also noted 
that in 1946, while serving in the Army, he was hospitalized 
at Valley Forge Hospital in a closed psychiatric ward and was 
given "ECT".  He reportedly had a history of chronic 
depression since 1946.  The last sentence of the letter 
provides that "[t]he onset of his depression was in 1946 
when he was in the military.  Charles Rosenbloom, M.D."  It 
is unclear as to whom Dr. Rosenbloom is, and it is unclear as 
to the basis for the contentions in this letter.

The threshold question regarding the veteran's claim is 
whether the veteran has presented a well-grounded claim.  A 
well-grounded claim is one which is plausible.  If he has 
not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In order for a 
claim to be well-grounded, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence). Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  Evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the veteran.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Board notes that the veteran's claim is well grounded and 
that it has been considered on the merits by the RO.  There 
is evidence of a current diagnosis of major depression, as 
well as evidence that tends to show that he underwent some 
type of psychiatric treatment at Valley Forge General 
Hospital during the last few months of his first period of 
service, and was discharged from service "by reason of 
likelihood of early recurrence of incapacitating symptoms as 
a result of continued military service".  There is also the 
September 1997 letter from the Chief of Health Information 
Service at the Brooklyn VAMC which tends to show a nexus 
between his current psychiatric condition and service.  
Moreover, his contentions that he had depression symptoms 
since his discharge in 1946, as well as his sister's 
statements provided in May 1998, show continuity of 
symptomatology since service, sufficient to well-ground the 
claim.  Because the veteran has satisfied his burden of 
presenting a well-grounded claim, the VA has a duty, pursuant 
to 38 U.S.C.A. § 5107(a), to assist him in developing the 
facts pertinent to the claim.  That duty includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board also notes that in the May 1997 remand, the RO was 
directed to take appropriate steps to locate records of 
treatment in 1969 by the VA Medical Center (VAMC) in the 
Bronx or Brooklyn, as related by the veteran in the May 1994 
hearing, as well as pertinent treatment records from Victory 
Memorial Hospital.  Although the veteran submitted VAMC 
treatment records dated from June 1993 to August 1997, 
showing treatment for major depression, the Board observes 
that it does not appear that the RO has requested these 
treatment records from either the VAMC in the Bronx or 
Brooklyn dating back to 1969.  Such records must be obtained, 
or their unavailability must be documented.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO, and recognizes 
that another remand will only further delay the adjudication 
of the veteran's appeal, which has been pending since 1993.  
However, the duty to assist mandates additional evidentiary 
development by the RO, and it appears there has been an 
omission in complying with one of the terms of the Board's 
remand order, thus rendering the record incomplete and 
impeding the Board's review.  These developmental 
deficiencies must be addressed prior to the Board rendering a 
decision.  

In light of the U.S. Court of Appeals for Veterans Claims 
recent directive to the Board regarding remands, the Board is 
compelled to remand this case for the RO to fully comply with 
the Board's remand.  Stegall v. West, 11Vet. App. 268 (1998).  
In Stegall the Court held that a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders and that a remand by the Board imposes 
upon the RO a concomitant duty to ensure compliance with all 
of the terms of the remand.  The Court noted that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  

The Board also notes that on VA examination in 1993, the 
veteran reported that he worked several jobs upon his 
discharge from service, including working in the auto parts 
department, driving a truck, and driving a limousine from 
1983 to 1987.  He indicated that he was so depressed and 
confused that he would forget to pick up clients and had to 
retire from the limousine business in 1987.  Reports of 
physical examinations performed during his career, or any 
other employment related evidence which supports his 
contentions, should be submitted as they may contain 
information which directly bears on his claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with the opportunity to submit the names 
and addresses of any additional medical 
care providers (VA and private) who have 
treated him for any nervous disorder.  
The RO should obtain copies of all 
pertinent records (which are not already 
in the file) from the identified 
treatment sources and associate them with 
the claims folder.  

2.  The RO should contact the Brooklyn 
VAMC and the Bronx VAMC, and request 
complete and current treatment records 
dating back to 1969.  This should include 
a specific request from the Brooklyn VAMC 
for any treatment records of the veteran 
by Charles Rosenbloom, M.D., as well as 
any other records used to draft the 
September 1997 letter received from the 
Chief of Health Information Service.  If 
any such records are not available, it 
should be so certified.

3.  Following the above, the RO should 
then schedule the veteran for a VA 
examination, by a psychiatrist who has 
not previously examined him, to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims file 
must be available to (and reviewed by) 
the examiner.  The examiner should then 
indicate whether any current psychiatric 
disorder is, as likely as not, related to 
any psychiatric treatment he received 
during service (and, if so, indicate the 
nature of the relationship).  The 
examiner should fully explain the 
rationale for the opinion and identify 
the evidence upon which the opinion is a 
based.

4.  The RO should then readjudicate the 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case, and an opportunity 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


